DETAILED ACTION
Claims 1-6 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See at least para. 186.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two bases for this rejection.
See claim 1 which is directed to (in part): a method for producing a polypeptide of interest, comprising a single step of culturing a host cell with a modified arterivirus genome or replicon RNA. Note that the claim limitations do not provide a gene of interest in the modified arterivirus genome or replicon RNA and it is not clear how the preamble, the production of a polypeptide of interest, would be achieved.
See claims 1, 4, 5 and 6 for providing the following recitation: “wherein the modified genome or replicon RNA comprises a sequence fragment exhibiting at least 80% sequence identity to the sequence encoding open reading frame ORF7”. It is not clear from this limitation if this is directed to a comparison to an ORF7 of a different species of arterivirus or if this would refer to the wild-type sequence of homologous nature.
Appropriate corrections are required.
All dependent claims fall herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeeva et al. (Clin Exp Vaccine Res, 2014-see attached form 892).
The claims are directed to (in part): a method for producing a polypeptide of interest, comprising culturing a host cell comprising a nucleic acid, wherein the nucleic acid comprises a nucleotide sequence encoding a modified arterivirus genome or replicon RNA, wherein the modified genome or replicon RNA comprises a sequence fragment exhibiting at least 80% sequence identity to the sequence encoding open reading frame ORF7, and wherein the modified genome or replicon RNA is devoid of the sequence encoding ORF2a; see instant claim 1.
Jeeva teaches the transfection of a cell with a PRRSV replicon vector, wherein the vector encodes a FMDV antigen (GOI) and the successful expression of the antigen; see abstract and the product-by-process claims 5 and 6. See p. 104, col. 1 for disclosing that ORFs 2 to 6 were deleted from the PRRSV vector and that the TRS2 (a subgenomic promoter) drove the transcription of the FMDV antigen. See abstract for teaching that the PRRSV replicon vector can be a promising novel vector system to control FMDV and useful for vaccine development.
Thus, Jeeva meets the structural limitations of the claims and they are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeeva et al. (Clin Exp Vaccine Res, 2014-see attached form 892).
As discussed above, Jeeva meets the limitations of claims 1-3, 5 and 6.
Jeeva does not explicitly express a method for producing a polypeptide of interest in a subject, comprising administering to the subject a nucleic acid; see claim 4.

There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, the replicon vector successfully lead to the production of FMDV antigen, methods of administration are widely known and commonly used, etc.
The invention was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648